DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-16	, drawn to a method of determining the amount of elemental sulfur in a fluid, classified in G01N33/287.

II. Claims 17-20, drawn to a test kit for determining the amount of elemental sulfur in a fluid, classified in Y10T436/109163.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product that does not comprise a hydrocarbon solvent or an alcohol. Moreover, the product as claimed can be used in a materially different process of using that product, such as removing elemental sulfur from fluids [e.g., Falkiner (US 5,160,045)]. See MPEP 2111.05 regarding printed matter.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different groups/subgroups or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tamsen Valoir on 13 June 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: In paragraph [00043], the term triethylene glycol is misspelled as "triehylene glycol".  
Appropriate correction is required.

Claim Objections
Claims 3, 4, 7, and 11 are objected to because of the following informalities:  
Regarding claim 3, "Ultraviolet" must not be capitalized. 
Regarding claims 3 and 4, "VIS" must not be in all capital letters.
Regarding claim 4, the limitation "any of" before "claim 1" must be deleted.
Regarding claim 7, a space between "0.1" and "M" is required.
Regarding claim 11, the term triethylene glycol is misspelled as "triehylene glycol".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the absorbance of the reaction products" and "the absorbance of a series of standard solutions" in step c).  There is insufficient antecedent basis for this limitations in the claim. "Absorbance" is not an unambiguous inherent property of a material because absorbance can be measured at different wavelengths and path lengths.
Claim 1 recites the limitation "the same method in step b)" in step c).  There is insufficient antecedent basis for this limitation in the claim. Step b) is not a "method," and step b) cannot be repeated to prepare "a series of standard solutions of known elemental sulfur concentration" because step b) is specifically performed on "said sample."
Claim 1 recites the limitation "said absorbance comparison" in step d).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the absorbances." There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear how "waxes" is a fluid.
Regarding claim 11, it is unclear how "solid hydrocarbons that can be solubilized in liquid hydrocarbons" is a fluid, as opposed to "solid hydrocarbons solubilized in liquid hydrocarbons."
Claim 14 recites the limitation "the step of treating said fluid." There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the step of treating equipment surfaces." There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 recites "a sample of a fluid."
Dependent claim 11 recites "wherein the fluid is selected from a group consisting of … waxes… solid hydrocarbons that can be solubilized in liquid hydrocarbons…"
Given that waxes and solids are not fluids, claim 11 does not require all of the limitations of claim 1 for the choices of "waxes" and "solid hydrocarbons that can be solubilized in liquid hydrocarbons."
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng ("Analysis and Equilibrium Constant of Polysulfides in Desulfurization Solution," Chemical Engineering Transactions, 2017).
Regarding claim 1, Cheng discloses a method of determining the amount of elemental sulfur (zero-valent sulfur concentration in polysulfides, S0 in Sx2-, equation 5, page 1928; "Using UV spectrophotometry to measure the total concentration of zero valent sulphur atoms in polysulfide ions," section 4, page 1929) in a fluid comprising: 
a) obtaining a sample of a fluid containing elemental sulfur (section 4, page 1929); 
b) adding a caustic solution to said sample (0.1 mo·L-1 NaOH, section 4, page 1929) and reacting said caustic solution with said elemental sulfur to yield reaction products (sodium sulfide, elemental sulfur, and NaOH react in deoxygenated water to form polysulfide, ibid.), wherein the reaction products are colored (the color of sodium polysulfide deepens with increasing chain length, section 5.1, page 1929); 
c) comparing the absorbance of the reaction products (section 5.5, page 1931) with the absorbance of a series of standard solutions of known elemental sulfur concentration prepared using the same method in step b) (section 5.4, Fig. 3, page 1931); and, 
d) determining the concentration of said elemental sulfur in said sample based on said absorbance comparison in step c) (determining polysulfide excess sulfur concentrations, [S0 in Sx2], section 5.5, page 1931).
Cheng teaches dissolving and reacting all of the elemental sulfur starting material to form polysulfide (section 4) and using deoxygenated water to avoid the formation of suspended sulfur from the polysulfide product (section 5.3, equation 16, page 1930). Accordingly, the amount of zero valent sulfur in polysulfide (a.k.a. polysulfide excess sulfur concentrations, [S0 in Sx2]), is equal to the elemental sulfur starting material (equations 2, 4, and 5, page 1928).
Regarding claim 3, Cheng discloses that said comparing step comprises using an Ultraviolet--visible (UV-VIS) spectrometer to obtain the absorbances (1800 UV-visible Spectrophotometer, Mapada Co., ltdin Shangha, section 3.2, page 1929).
Regarding claim 4, it is implicit that the 1800 UV-visible Spectrophotometer from Mapada Co., ltdin Shangha disclosed by Cheng scans from 300-700 nm (section 3.2, page 1929) because 300-700 nm is within the UV-visible range of wavelengths.
Regarding claims 14 and 16, Cheng discloses that a step of treating said fluid to convert said elemental sulfur to insoluble sulfur products and removing said insoluble sulfur products from said fluid, wherein said fluid is translucent (undesired production of suspended sulfur from the introduction of oxygen and/or insufficient NaOH such that pH is less than 11, section 5.3, page 1930).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Regarding claim 9, Cheng is silent as to whether the volume ratio of said caustic solution to said sample is 5:1. One of ordinary skill in the art would recognize the volume ratio as being adjustable via increasing or decreasing the concentration of the 0.1 mo·L-1 NaOH. For the benefit of using dilute caustic solution, it would have been obvious to one of ordinary skill in the art at the time of filing that the volume ratio of said caustic solution to said sample is 5:1. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 10, Cheng does not disclose that 10 mL of a caustic solution is added to about 0.5 mL of said sample, instead disclosing a larger sample volume of 250 mL (section 4, page 1929). One of ordinary skill in the art would recognize the reaction scale as being easily adjustable and reduced. For the benefit of a smaller scale reaction, it would have been obvious to one of ordinary skill in the art at the time of filing that 10 mL of a caustic solution is added to about 0.5 mL of said sample. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 12, Cheng does not explicitly teach that the fluid is a gas produced from a reservoir, but suggests application to industrial gas PDS desulfurization process (page 1927, first para. of section 1) and to practical industrial production (section 6). For the benefit of evaluating total concentration of zero valent sulfur atoms in polysulfide contained in PDS desulfurized gas produced from a reservoir, it would have been obvious to one of ordinary skill in the art at the time of filing that the fluid is a gas produced from a reservoir.
Regarding claim 13, Cheng does not explicitly teach that said adding, reacting, comparing and determining steps are perform at the site of the obtaining step. However, one of ordinary skill in the art would recognize that for the Cheng's embodiment of Section 4, all of the steps can be carried out in the same laboratory. For the benefit of convenience, it would have been obvious to one of ordinary skill in the art at the time of filing that said adding, reacting, comparing and determining steps are perform at the site of the obtaining step.
Regarding claim 15, Cheng does not explicitly teach a step of treating equipment surfaces in contact with said fluid to prevent corrosive damage from said elemental sulfur. However, Chen suggests application to industrial gas PDS desulfurization process (page 1927, first para. of section 1) and to practical industrial production (section 6). The examiner takes official notice that a step of treating equipment surfaces in contact with gas undergoing desulfurization to prevent corrosive damage from said sulfur is conventional. For the benefit of preventing corrosive damage, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chen with a step of treating equipment surfaces.

Claims 1-5, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari ("Spectrophotometric microdetermination of elemental sulfur," Chimica e l'Industria 1972, SciFinder abstract) in view of Bartlett ("Colorimetric Determination of Elemental Sulfur in Hydrocarbons," Analytical Chemistry 1954).
The English-language SciFinder abstract of the disclosure by Vaccari ("Spectrophotometric microdetermination of elemental sulfur") is the following (bolding added):

The determination is based on measuring the absorbance at 375 nm of the yellow colored solution obtained by adding Me2CO and alc. KOH to a S solution in xylene. Beer's law is obeyed for 12-30 μg S/ml. The results are reproducible and comparable with those obtained by using conventional methods. This technique is quick, and previous oxidation or reduction of the element is not necessary. The method was satisfactorily applied to ores and to cereals contaminated by S.

Accordingly, with reference to this English-language SciFinder abstract, regarding claim 1, Vaccari discloses a method of determining the amount of elemental sulfur in a fluid (title) comprising: 
a) obtaining a sample of a fluid containing elemental sulfur ("a S solution in xylene"); 
b) adding a caustic solution to said sample ("Me2CO and alc. KOH," which is acetone and potassium hydroxide in alcohol) and reacting said caustic solution with said elemental sulfur to yield reaction products, wherein the reaction products are colored (yellow colored solution obtained by the addition of reagents); 
c) obtaining the absorbance of the reaction products ("measuring the absorbance at 375 nm of the yellow colored solution"); and, 
d) determining the concentration of said elemental sulfur in said sample ("Spectrophotometric microdetermination of elemental sulfur," title) based on said absorbance ("The determination is based on measuring the absorbance at 375 nm of the yellow colored solution").
Vaccari does not explicitly teach that the determining the concentration of said elemental sulfur in said sample is based upon a comparison to the absorbance of a series of standard solutions of known elemental sulfur concentration prepared using the same method in step b). However, use of a standard calibration curve is suggested by Vaccari's teaching that "Beer's law is obeyed for 12-30 μg S/ml." 
In the analogous art of spectrophotometric determination of elemental sulfur via spectrophotometric analysis of colored solution formed via a basic reagent (alkali cyanide, page 1008, last sentence), Bartlett provides the following instruction (page 1009, left col. first para. of Recommended Procedure):
Determine the concentration of elemental sulfur from a calibration curve which is prepared by treatment of a series of standard sulfur solutions in petroleum ether in the same way.

For the benefit of using a standard technique to determine concentration based upon an absorbance reading, it would have been obvious to one of ordinary skill in the art at the time of filing that determining the concentration of said elemental sulfur in said sample in the method of Vaccari is based upon a comparison to the absorbance of a series of standard solutions of known elemental sulfur concentration prepared using the same method.
Regarding claim 2, Vaccari does not teach that the fluid is an unrefined or refined hydrocarbon liquid stream, although Vaccari does teach that the fluid is a xylene solution, which is a hydrocarbon liquid. The analogous art of Bartlett teaches application of colorimetric determination of elemental sulfur to the analysis of petroleum fractions (abstract). The examiner takes official notice that petroleum fractions conventionally form a hydrocarbon liquid stream. For the benefit of the analysis of petroleum fractions, as taught by Bartlett, it would have been obvious to one of ordinary skill in the art at the time of filing that the fluid is an unrefined or refined hydrocarbon liquid stream.
Regarding claims 3 and 4, Vaccari in view of Bartlett do not explicitly teach that said comparing step comprises using an ultraviolet-visible (UV-vis) spectrometer to obtain the absorbances, wherein said UV-vis spectrometer scans from 300-700 nm. Bartlett discloses use of a Beckman Model DU spectrophotometer, without explicitly disclosing its wavelength range. The examiner takes official notice that use of a UV-vis spectrometer capable of scanning from 300-700 nm is a conventional means to acquire absorbance measurements. For the benefit of selecting a known means to measure absorbance, it would have been obvious to one of ordinary skill in the art at the time of filing that said comparing step comprises using an ultraviolet-visible (UV-vis) spectrometer to obtain the absorbances, wherein said UV-vis spectrometer scans from 300-700 nm. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 5, Vaccari discloses that said caustic solution a caustic alcohol (alc. KOH).
Regarding claim 8, Vaccari discloses that said caustic solution is a mixture of a strong base (KOH, potassium hydroxide) in at least one organic solvent (alcohol and acetone).
Regarding claim 9, Vaccari is silent as to whether the volume ratio of said caustic solution to said sample is 5:1. Bartlett teaches adding 15 mL of sodium cyanide solution to 5 mL of sample (page 1009, left col., first para. of Recommended Procedure), which is a 3:1 ratio. One of ordinary skill in the art would recognize the volume ratio as being adjustable via increasing or decreasing the concentration of the KOH in alcohol and acetone. For the benefit of using dilute caustic solution, it would have been obvious to one of ordinary skill in the art at the time of filing that the volume ratio of said caustic solution to said sample is 5:1. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 10, Vaccari is silent as to whether 10 mL of a caustic solution is added to about 0.5 mL of said sample. Bartlett teaches adding 15 mL of sodium cyanide solution to 5 mL of sample (page 1009, left col., first para. of Recommended Procedure). One of ordinary skill in the art would recognize the reaction scale as being easily adjustable. For the benefit of a smaller scale reaction, it would have been obvious to one of ordinary skill in the art at the time of filing that 10 mL of a caustic solution is added to about 0.5 mL of said sample. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 11, Vaccari discloses that the fluid is a liquid hydrocarbon (xylene), ores, and cereals contaminated by sulfur. Vaccari does not explicitly disclose that the fluid is selected from a group consisting of gasoline, jet fuel, etc. The analogous art of Bartlett teaches application of colorimetric determination of elemental sulfur to the analysis of gasoline (Table VI, page 1011). For the benefit of the analysis of gasoline, as taught by Bartlett, it would have been obvious to one of ordinary skill in the art at the time of filing that the fluid is gasoline.
Regarding claim 13, Vaccari in view of Bartlett does not explicitly teach that said adding, reacting, comparing and determining steps are perform at the site of the obtaining step. However, one of ordinary skill in the art would recognize that all of the steps can be carried out in the same laboratory. For the benefit of convenience, it would have been obvious to one of ordinary skill in the art at the time of filing that said adding, reacting, comparing and determining steps are perform at the site of the obtaining step.
Regarding claim 15, Vaccari in view of Bartlett does not explicitly teach a step of treating equipment surfaces in contact with said fluid to prevent corrosive damage from said elemental sulfur. However, Bartlett suggests application to petroleum fractions (page 1011, last para.). The examiner takes official notice that a step of treating equipment surfaces in contact petroleum fractions to prevent corrosive damage from said sulfur is conventional. For the benefit of preventing corrosive damage, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Vaccari in view of Bartlett with a step of treating equipment surfaces.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari in view of Bartlett as applied to claims 1-5, 8-11, 13, and 15, further in view of Kraemer (US 5,674,378).
Regarding claim 14, Vaccari in view of Bartlett does not explicitly teach a step of treating said fluid to convert said elemental sulfur to insoluble sulfur products and removing said insoluble sulfur products from said fluid. However, Bartlett suggests application to gasoline (Table VI) and petroleum fractions (page 1011, last para.).
In the analogous art of measuring the elemental sulfur level in gasoline (col. 7, lines 34-36, Kraemer teaches a step of treating a fluid such as gasoline or other fuel to convert said elemental sulfur to insoluble sulfur products and removing said insoluble sulfur products from said fluid (abstract; col. 1, lines 10-20). For the benefit of removing corrosive sulfur from fuel, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Vaccari in view of Bartlett with a step of treating said fluid to convert said elemental sulfur to insoluble sulfur products and removing said insoluble sulfur products from said fluid, as taught by Kraemer.
Regarding claim 16, Vaccari in view of Bartlett does not explicitly teach that said fluid is translucent. However, Bartlett suggests application to gasoline (Table VI) and petroleum fractions (page 1011, last para.). 
In the analogous art of measuring the elemental sulfur level in gasoline (col. 7, lines 34-36, Kraemer teaches that the fluid treated can be either "clear or hazy" (col. 4, lines 6-7). For the benefit of testing for sulfur levels in treated fluid that is hazy, it would have been obvious to one of ordinary skill in the art at the time of filing that the fluid of Vaccari in view of Bartlett is translucent.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record, including either Chen in view of Kraemer, or Vaccari in view of Bartlett and Kraemer, do not teach or suggest all of the limitations of claim 6. While Kraemer teaches using inorganic ammonium hydroxides as a caustic material to remove sulfur (col. 5, lines 39-44), Kraemer does not disclose tetrabutylammonium hydroxide 30-hydrate in an organic solvent, and neither Chen nor Vaccari disclose use of an ammonium hydroxide in their respective analytical methods. It is noted that the instant specification teaches that "TBAOH may be preferred for some applications that require testing over the course of days" because of the lack of precipitation when using this caustic reagent (paragraph [00131]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tartar ("On the Reaction Between Sulfur and Potassium Hydroxide in Aqueous Solution." J. Am. Chem. Soc. 1913) (page 1746) and Hojjatie (US 2017/0190576) (abstract, [0022]-[0024]) each teach that elemental sulfur reacts with potassium hydroxide to form potassium polysulfide.
Falkiner (US 5,160,045) teaches adding caustic material, sulfide, and elemental sulfur to fluids being treated to remove elemental sulfur (abstract), where the caustic material can be inorganic ammonium hydroxides (col. 2, lines 13-18).
Danielsson ("UV Characterization of Sulphide-Polysulphide Solutions and Its Application for Process Monitoring in the Electrochemical Production of Polysulphides," Journal of Pulp and Paper Science 1996) discloses the spectroscopic measurement of zero-valent sulfur ([S0]) in polysulfides formed from aqueous solutions of NaOH, Na2CO3, elemental sulfur, and Na2S.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797